DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 6/22/21. Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-10 allowed.
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Terminal Disclaimer
The terminal disclaimer filed on 2/17/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17024203 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barefoot USPA_20100035038_A1.
1.	Regarding Claims 11, 13-15, 17-20, Barefoot discloses strengthened glass articles and method of making (Title) comprising a glass ceramic (corresponds to claimed amorphous and crystallinity phases) (paragraph 0021) having a thickness of 0.2 mm (corresponds to claimed limitation in instant Claim 20) (paragraph 0044), with a DOL of at least 50 microns, CS ranging from 200 to 800 MPa, and a CT of less than about 100 MPa (paragraph 0041), as is being claimed in instant Claims 11 and 17-19. Barefoot further discloses using ion exchange to effect the CT (paragraph 0018) which fulfils the limitation of having a stress profile as is being claimed in instant Claim 13. Barefoot also discloses K2) and Na2O can be less than or equal to 1 mol% (Claim 8) as is being claimed in instant Claims 14 and 15. 
Response to Arguments
Applicant’s arguments, filed 2/17/21, with respect to the rejection(s) of all claim(s) under Gy in view of Siebers have been fully considered and are persuasive.  Therefore, Barefoot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 8, 2021